UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 ————— FORM 10-Q ————— QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: January 31, 2012 or TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from: to Commission File Number: ————— Islet Sciences, Inc. (Exact name of registrant as specified in its charter) ————— Nevada 87-0531751 (State or other jurisdiction (I.R.S. Employer of incorporation or organization) Identification No.) 1370 Avenue of the Americas, Suite 902 New York, New York 10019 (Address of Principal Executive Office) (Zip Code) (858) 699-8313 Registrant’s telephone number, including area code) ————— One E-Commerce Corporation December 31 (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. YesþNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was Required to submit and post such files).YesþNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Largeacceleratedfiler o Acceleratedfiler o Non-accelerated filer o (Do not check if a smaller reporting company) Smallerreportingcompany þ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yeso Noþ As of March 14, 2012, there were 39,365,926 shares of the issuer’s common stock outstanding. TABLE OF CONTENTS PART I- Financial Information Item 1. Financial Statements: Balance Sheets (unaudited) as of January 31, 2012 and (audited) April 30, 2011 2 Statements of Operations (unaudited) for the three and nine months ended January 31, 2012 and 2011 3 Statements of Cash Flows (unaudited) for the nine months ended January 31, 2012 and 2011 4 Notes to Financial Statements (unaudited) 5 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 14 Item 4. Controls and Procedures 18 PART II - Other Information Item 2. Unregistered Sales of Equity Securities & Use of Proceeds 19 Item 6. Exhibits 19 Signatures 20 1 Part I – Financial Information ITEM 1. FINANCIAL STATEMENTS Islet Sciences, Inc. (A Development Stage Company) Balance Sheets January 31, April 30, Unaudited Audited ASSETS CURRENT ASSETS Cash $ $ Loan to related party - Total current assets OTHER ASSETS Intangible asset, net TOTAL ASSETS $ $ LIABILITIES & STOCKHOLDERS' EQUITY/(DEFICIT) CURRENT LIABILITIES Accounts payable $ $ Accounts payable - related party - Subscribed shares - not issued - Notes payable - related party - Total current liabilities Commitments and Contingencies STOCKHOLDERS' EQUITY/(DEFICIT) Preferred stock, 453,000 shares authorized and undesignated: Series A convertible preferred stock, $0.001 par value; 7,000 shares authorized: 1,173 and 0 shares issued and outstanding at January 30, 2012 and April 30, 2011, respectively 1 - Series B convertible preferred stock, $0.001 par value; 40,000 authorized 38,005.87 and 0 shares issued and outstanding at January 31, 2012 and April 30, 2011, respectively 38 - Common stock, $0.001 par value, 50,000,000 shares authorized; 187,061 and 407,110 shares issued and outstanding at January 31, 2012 and April 30, 2011, respectively Additional paid-in capital Accumulated deficit ) ) Total stockholders' equity/(deficit) ) TOTAL LIABILITIES & STOCKHOLDERS' EQUITY/(DEFICIT) $ $ 2 Islet Sciences, Inc. (A Development Stage Company) Statements of Operations (Unaudited) Three Month period endingJanuary 31, Nine Month period endingJanuary 31, Cumulative Period from May 4, 2010 (date of inception) to January 31, REVENUE $
